Citation Nr: 1708080	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss prior to July 11, 2013, and to a rating in excess of 10 percent thereafter.

2.  Entitlement to service connection for an ear disability separate and apart from service-connected tinnitus and bilateral hearing loss, originally claimed as nerve damage, bilateral ears.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Coast Guard Reserve from February 1963 to August, 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island granting service connection for bilateral sensorineural hearing loss and assigning a noncompensable rating.  This matter is also on appeal from an October 2009 rating decision of the Providence RO continuing to deny service connection for nerve damage, bilateral ears.

In March 2009, the Veteran requested a hearing before a Veterans Law judge at his local RO, but later requested that the hearing be rescheduled.  He was subsequently rescheduled, but in November 2012, he withdrew his hearing request.  The record does not reflect that the Veteran has made a further request to reschedule the cancelled hearing; thus, the Board finds the Veteran's hearing request is withdrawn, and the case is appropriately returned to the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016, the Board found that new and material evidence had been received and reopened the claim for service connection for nerve damage, bilateral ears and then recharacterized the issue service connection for an ear disability separate and apart from service-connected tinnitus and bilateral hearing loss.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2016, the Board remanded the claims on appeal for further development.  The Board finds that there has been substantial compliance with the April 2016 remand directives and that the matters are now properly before the Board.  See, Stegall, 268, 271 (1998).

The Board notes that, since the RO last reviewed this matter in a July 2016 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal.  The Veteran waived RO consideration of new evidence associated with the record after in a July 21, 2016 waiver.  As such, the Board may consider newly received evidence.  38 C.F.R. § 20.1304 (c) (2016).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 11, 2013, audiometric testing, at worst, has revealed Level III hearing acuity in each ear.

2.   After July 11, 2013, audiometric testing, at worst, has revealed Level IV hearing acuity in each ear.

3.  The Veteran does not have an additional disability of the ears that is related to service other than his already service connected bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to July 11, 2013, and a rating in excess of 10 percent thereafter for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85, Tables VI, VIa, VII; 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for an ear disability separate and apart from service-connected tinnitus and bilateral hearing loss, originally claimed as nerve damage, bilateral ears, are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

As to the claim for an increased rating for bilateral hearing loss, because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claim is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

As to the claim for an ear disability, VA's duty to notify was satisfied by a November 2003 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record. 

Additionally, during the appeal period the Veteran was afforded VA audiological examinations in April 2011, July 2013 and June 2016.  The examiners conducted examinations and provided sufficient information regarding the Veteran's bilateral hearing loss disability such that the Board can render an informed determination.  The Board finds that the April 2011, July 2013 and June 2016 examinations are adequate for rating and service connection purposes. 

Bilateral hearing Loss

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See, 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected bilateral hearing loss disability is currently evaluated at 10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (hearing impairment).  The Veteran contends that his disability rating does not accurately depict the severity of his bilateral hearing loss.  The Board will evaluate the Veteran's claim on both a schedular and extraschedular basis.

Evaluations of hearing loss must be conducted by a state-licensed audiologist and are based upon organic impairment of hearing acuity as measured by the results of a Maryland CNC speech discrimination test, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  38 C.F.R. § 4.85 (a) and (d).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, DC 6100.  The assignment of disability ratings for hearing impairment is derived by mechanical application of the rating schedule to the numeric designations assigned after audiometric testing results are rendered.  See, Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also, Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from hearing loss under the Rating Schedule rely exclusively on objective test results). 

The numeric designation of impaired efficiency (I through XI) will be determined for each ear by applying the appropriate table as required by 38 C.F.R. § 4.85 or § 4.86.  In Table VI, the percent of discrimination resulting from the controlled speech discrimination tests, located along the vertical axis, is compared with the puretone threshold average, located along the horizontal axis.  In Table VIA, only the puretone threshold average is used.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz, divided by four.  38 C.F.R. § 4.85.  The numeric designations resulting from Table VI or Table VIA are then matched between the "better" ear and the "poorer" ear on Table VII to determine the Veteran's disability rating under DC 6100.  38 C.F.R. § 4.85.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral hearing loss disability is currently rated under DC 6100.  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the disability and the Veteran's symptoms of hearing loss.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 6100.

The Veteran filed a claim with VA for bilateral hearing loss in January 2009.  In that claim, the Veteran states he was exposed to loud gun fire at the firing range during boot camp and while working to chip and sand the hull of a ship.

At a July 2013 VA audiological assessment, the right ear puretone average was 47.5 decibels, and the left ear puretone threshold average was 47.5 decibels.  The speech discrimination score of the right ear was 82 percent, and the speech discrimination score of the left ear was 80 percent.

The record includes a December 2013 private audiological examination.  The right ear puretone average was 51.25 decibels, and the left ear puretone threshold average was 66.25.  The speech discrimination score of the right ear was 88 percent, and the speech discrimination score of the left ear was 84 percent.

An April 2015 rating decision granted an increased from for bilateral sensorineural hearing loss from 0 percent to 10 percent, effective July 11, 2013.

The Board has considered the Veteran's contention that his current disability rating does not accurately depict the severity of his hearing loss.  However, the Veteran is not competent to test for and render an opinion as to the severity of a hearing loss disability as audiological testing is a medical matter beyond a layperson's comprehension.  See, Jandreau v. Nicholson, 492 F.3d 1372 (2007).  The Board finds the objective medical results by the licensed VA audiologists in this case are of significant probative value, as they each performed audiological testing and provided thorough and sufficient objective audiological results.  Thus, the Veteran's lay opinion as to the severity of his hearing loss is outweighed by audiological examination results.

The May 2009 VA examination showed the right ear puretone threshold average was 42.5 decibels, and the left ear puretone threshold average was 48.75 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the bilateral speech discrimination scores of 94 percent for the right ear and 90 percent for the left ear, the right ear had a numerical designation of Level I and the left ear had a numerical designation of Level I.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is warranted.  38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment was not shown.  38 C.F.R. § 4.86.

The April 2011 VA examination showed the right ear puretone threshold average was 46.25 decibels, and the left ear puretone threshold average was 45 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the bilateral speech discrimination scores of 96 percent for the right ear and 94 percent for the left ear, the right ear had a numerical designation of Level I and the left ear had a numerical designation of Level I.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is warranted.  38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment was not shown.  38 C.F.R. § 4.86. 

Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is warranted.  38 C.F.R. §  4.85.  An exceptional pattern of hearing impairment was not shown.  38 C.F.R. § 4.86.Therefore, the Veteran is not entitled to a disability rating greater than 0 percent before July 11, 2013.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See, Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See, Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, staged ratings are in effect.

The July 2013 VA examination (see February 3, 2015 VBMS entry) showed the right ear puretone threshold average was 47.5 decibels, and the left ear puretone threshold average was 47.5 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the bilateral speech discrimination scores of 82 percent for the right ear and 80 percent for the left ear, both ears had a numerical designation of Level III.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 0 percent is still warranted.  38 C.F.R. § 4.85.  An exceptional pattern of hearing impairment was not shown.  38 C.F.R. § 4.86.

The December 2016 private audiological examination showed the right ear puretone threshold average was 55 decibels, and the left ear puretone threshold average was 62.5 decibels.  After applying Table IV and comparing the right and left ear puretone threshold averages with the bilateral speech discrimination scores of 80 percent for the right ear and 82 percent for the left ear, both ears had a numerical designation of Level I.  Application of Table VII by comparing the right and left ear numerical designations shows that an evaluation of 10 percent is warranted.  38 C.F.R. §  4.85.  An exceptional pattern of hearing impairment was not shown.  38 C.F.R. § 4.86.

For these reasons, the Board finds that the Veteran's bilateral hearing loss disability was appropriately evaluated at 0 percent prior to July 11, 2013, and is appropriately evaluated at 10 percent disabling thereafter.  Therefore, a compensable rating prior to July 11, 2013 is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86.

Extraschedular Rating

Under 38 C.F.R § 3.321 (b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See, Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Additionally, the governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321 (b)(1) (2016). The record does not reflect that the Veteran has required any hospitalizations for his hearing loss or that such has markedly interfered with his employment or daily activities, beyond what is contemplated in the rating schedule. 

As shown above, the disability picture for the Veteran's service-connected bilateral hearing loss has not met the criteria for a compensable rating at any time since the grant of service connection.  See, Fenderson.  Therefore, an initial compensable rating for bilateral hearing loss is not warranted.

Bilateral Ear Disability Separate and Apart from Bilateral hearing Loss

The Veteran maintains he suffers from a bilateral ear disability separate and apart from his already service connected bilateral hearing loss.  Initially, the Veteran claimed nerve damage as this condition.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See, Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is warranted for an injury incurred or aggravated during a period of inactive duty training (INACDUTRA) (injuries also include acute myocardial infarction, cardiac arrest, or cerebrovascular accident).  38 U.S.C.A. § 101 (24)(C) (West 2014); 38 C.F.R. § 3.6(a) (2016).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101(24)(B) (West 2014); 38 C.F.R. § 3.6 (a) (2016). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including organic diseases of the nervous system, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (a) (2016).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See, Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's period of ACDUTRA is not appropriate.

A record from the United States Public Health Service (USPHS) hospital in Baltimore, Maryland from May 1963 notes that the Veteran complained of tinnitus and hearing loss in both ears after shooting a .22 caliber pistol while at his home.  The Veteran was noted as reporting no ear difficulties of any kind prior to this other than occasional infections of his ears, a "stuffed up feeling" in his ears and a history of hay fever.  The Veteran reported that his hearing was gradually improving.  An ear examination showed a "pinkish cast" to the middle ear but no evidence of fluid accumulation and the eustachian tubes appeared normal.  The record further notes an audiogram showed a hearing loss in both ears.  It was further noted that the Veteran was advised to avoid excess noise or to where ear plugs.  Tinnitus secondary to acoustic trauma was diagnosed.

A record from the same USPHS hospital from July 1963 notes that the Veteran was exposed to noise from an air hammer for roughly one month and complained of further tinnitus and a "full feeling in both ears."  It was further noted that the left ear drum was retracted while the right ear drum was normal, eustachian tubes inflated with difficulty and an audiogram was "essentially unchanged" from the May 1963 audiogram.  The impression noted was mild eustachian tube salpingitis and acoustic trauma with a recommendation to the Veteran to avoid excessive noise.

The Veteran filed a claim with VA for compensation for nerve damage and ringing in ears, bilateral, in August 1963.  The Veteran was afforded a VA examination in December 1963 at which time no hearing loss was noted and tinnitus of an unknown origin was diagnosed.  A rating decision in January 1964 granted service connection for tinnitus and assigned a noncompensable rating.  Service connection for nerve damage was denied.

In a statement in support of claim from August 2009, the Veteran asked the RO to review his 1964 claim for "nerve damage" and stated that he has been living with "ringing" and "hissing" every day for 45 years.  Additionally, the Veteran reported that a "Public Health Doctor" in Baltimore warned him to stay away from loud noises as it would cause further damage.

In a statement in support of claim from September 2009, the Veteran again referenced a diagnosis of "nerve damage" and reported that he was told to stay away from loud noises.  The Veteran further reported that while stationed on the Coast Guard Cutter Unimac, he was given two pieces of cotton for his ears every day and worked with a chipping hammer and a grinder.  The Veteran further reported medical conditions of tinnitus, nerve damage and hearing loss since 1963 to the present.

In a statement in support of claim received in August 2016, the Veteran again asserted that after being advised to stay away from loud noises, the Coast Guard provided him with two pieces of cotton every day while he was working with a chipping hammer.  The Veteran reported that since May 1963 to the present, his hearing has deteriorated and the "ringing" and "hissing" has increased.  The Veteran's wife also submitted a statement in support of the Veteran's claim at this time and described the Veteran's hearing loss over the prior "39 years" and how it has impacted his life.

The Veteran submitted a private medical opinion from a Doctor P. T., dated July 2010, which noted the Veteran's left internal auditory canal is larger than the right.  Moderate mucosal thickening of the left mastoid air cells was also noted.  The middle ear ossicles and middle ear compartment for each ear was noted as normal.

The Veteran submitted a private medical opinion from a Doctor D. F. D., dated August 2010, which states the Veteran has normal internal auditory canals with evidence of a mild inflammatory disease of the left mastoid air cells.  No evidence of an abnormality in the internal auditory canals was noted.  

At the June 2016 VA examination, the examiner reviewed the claims file and performed an examination of the Veteran.  With regard to the Veteran's claim that he incurred nerve damage while in the military, the examiner noted that the Veteran was exposed to loud noise while in the Coast Guard and stated that this causes damage to the hearing system and that this is also referred to as "nerve damage."  The examiner concluded that the noise exposure resulted in hearing loss and tinnitus, both of which are already service connected, and that nerve damage is not a separate condition or diagnosis.

The examiner further noted that the Veteran was treated for otitis media in 2011 and noted ongoing infections for several years.  The examiner further noted that eustachian tube dysfunction is often what leads to otitis media.  The examiner then noted that the Veteran was not diagnosed with or treated for ear infections while on ACDUTRA and concluded that otitis media is not related to service.

The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007) (Greene, J., concurring in part and dissenting in part) (noting that the Board has the duty to assess credibility and probative weight of evidence); see, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (affirming that the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.).  The Court has also held that contemporaneous records are more probative than history as reported by a Veteran.  See, Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

With regards to the Veteran's post service diagnosis of otitis media, no evidence relates this to service or to any service-connected ear disability.  The June 2016 VA examiner opined that the Veteran's otitis media was not related to the Veteran's service, nor has the Veteran asserted as such.  The Board finds the 2016 VA examiner's opinion to be highly probative and, accordingly, the weight of the evidence is against a finding that the Veteran's current diagnosis of media otitis was incurred in, or aggravated in, his period of ACDUTRA.  As such, service connection is not warranted.  

With regards to the Veteran's assertions that he has damage of the nerves of the ears that is separate and distinct from his hearing loss, the Veteran's multiple statements regarding his nerve damage symptoms discuss "hissing" and "ringing" and reference hearing loss.  The Board notes that the Veteran is already service connected for bilateral hearing loss as well as tinnitus.  As discussed above, the 2016 VA examiner opined that nerve damage is not a separate condition or diagnosis from hearing loss or tinnitus.  Again, the Board finds that the 2016 VA examiner's opinion is highly probative and of greater weight than the lay assertions of the Veteran and his wife.  

For these reasons, the Board finds that the Veteran does not have an additional disability of the ears that is related to service other than his already service connected hearing loss and tinnitus.


ORDER

Entitlement to a compensable disability rating prior to July 11, 2013, and a rating in excess of 10 percent after for bilateral hearing loss disability is denied.

Service connection for an ear disability separate and apart from service-connected tinnitus and bilateral hearing loss, originally claimed as nerve damage, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


